Citation Nr: 0509398	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  96-23 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of back 
strain, status-post lumbar laminectomy, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased rating for bilateral pes 
planus, evaluated as noncompensably disabling from October 7, 
1994, to March 18, 2003, and as 10 percent disabling 
thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to November 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which assigned a 10 percent disability 
rating for chronic low back pain, with herniated nucleus 
pulposus at L4-5, and a noncompensable disability rating for 
bilateral pes planus.

In a July 1997 decision, the Board denied the veteran a 
disability evaluation in excess of 10 percent for chronic low 
back pain, with herniated nucleus pulposus at L4-5 and L5-S1, 
and denied a compensable rating for bilateral pes planus.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans' Claims (Court).

In a March 2003 Memorandum Decision, the Court vacated the 
Board's July 31, 1997, decision and remanded the issues to 
the Board.  The Court found that the Board's statement of its 
reasons or bases for its decision was insufficient because of 
its failure to consider relevant evidence of record and 
address applicable diagnostic criteria.

The Board notes that, in July 2003, while the case was on 
appeal to the Court, the RO promulgated a decision that 
increased the rating for residuals of back strain, status-
post laminectomy, from 10 percent to 20 percent, and 
increased the noncompensable rating for bilateral pes planus 
to 10 percent disabling, with both increases effective March 
19, 2003, the date of receipt of the veteran's claim for 
increases.  While the Board will not disturb the current 
disability ratings, although the unique circumstances of this 
case may or may not effect the effective date of the 
assignment of the most recent disability ratings, 
consideration must be made of all the evidence pursuant to 
receipt of the veteran's October 1994 claim for increased 
ratings, in light of the Court's Memorandum Decision vacating 
the Board's July 31, 1997, decision.

The issue of entitlement to an increased rating for bilateral 
pes planus is addressed in the decision below, while the 
issue of an increased rating for residuals of back strain is 
addressed in the REMAND portion which follows and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the veteran's claim have been 
completed.  

2.  For the period from October 7, 1994, to March 18, 2003, 
the degree of severity of the veteran's bilateral pes planus 
did not more nearly approximate moderate than mild.

3.  For the period from March 19, 2003, the degree of 
severity of the veteran's bilateral pes planus does not more 
nearly approximate severe than moderate.


CONCLUSIONS OF LAW

1.  For the period from October 7, 1994, to March 18, 2003, 
the criteria for a compensable evaluation for bilateral pes 
planus have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.63, 4.71a, 
Diagnostic Codes 5276, 5278, 5283, 5284 (2004).

2.  For the period from March 19, 2003, the criteria for an 
evaluation in excess of 10 percent have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.63, 4.71a, Diagnostic Codes 5276, 5278, 
5283, 5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After the Board's decision in this case, Congress enacted the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  That act codified 
certain notice and duty-to-assist requirements and eliminated 
the well-grounded claim requirement.  However, the United 
States Court of Appeals for the Federal Circuit held in 
Bernklau v. Principi, 291 F.3d 795 (Fed Cir. 2002) and Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) that those 
sections of the VCAA (section 3(a)) codified at 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
concerning notice and assistance to be provided to claimants 
by VA, are not retroactively applicable to proceedings that 
were complete before VA and were on appeal to the Court when 
the VCAA was enacted.  The Federal Court affirmed those 
decisions in Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 
25, 2003).

The Board's July 31, 1997, decision was issued long before 
the enactment of the VCAA in November 2000.  Hence, those 
sections of the VCAA (section 3(a)) codified at 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
concerning notice and assistance to be provided to claimants 
by VA, are not retroactively applicable to the case at hand.  
The Board will, however, discuss the assistance that has been 
provided to the veteran in support of his claim.

At the outset of the veteran's appeal, he was informed of the 
evidence necessary to substantiate it.  A Statement of the 
Case issued in March 1996 provided notice of the evidence 
necessary to support the veteran's claim of entitlement to an 
increased rating for his bilateral pes planus.  Supplemental 
statements of the case dated in October 1996, and January 
2005 also provided notice to the veteran of the evidence of 
record regarding his claim and why this evidence was 
insufficient to award the benefit sought.  

Moreover, letters dated in February 2004, March 2004 and 
January 2005 also instructed veteran regarding the evidence 
necessary to substantiate his claim and requested that he 
identify evidence supportive of the claim.  

The Board's September 2003 remand also provided guidance 
pertaining to the evidence and information necessary to 
substantiate the claim.  

In addition, pertinent treatment records have been obtained.  
Records from the Social Security Administration have also 
been associated with the record.  Moreover, the veteran was 
afforded the opportunity to testify before a hearing officer 
at the RO in June 1996.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  

Factual Background

Review of the record reveals that service connection for 
bilateral pes planus was granted in March 1990.  The RO 
determined that the disability was noncompensably disabling.

VA outpatient treatment records dated from April 1994 to 
November 1994, include no complaints by the veteran regarding 
his feet.

On VA examination in January 1995, the examiner noted that X-
rays were taken of the veteran's feet, but that no pes planus 
was seen.  The diagnosis was history of pes planus, with no 
pathology found.

In a May 1995 rating decision, the RO continued the 
noncompensable evaluation for bilateral pes planus.  The 
veteran appealed from that rating decision.

The veteran testified before a hearing officer at the RO in 
June 1996.  He stated that he had received no treatment, 
other than medication, for his feet since the January 1995 
examination.  He indicated that he had pain in his feet every 
night, and that muscle tightness caused the pain.  He denied 
using braces, but indicated that he used a commercial insert 
in his shoes.  

At a VA spine examination in September 1996, the veteran 
reported aching in his legs, ankles and feet.

A VA examination of the veteran's feet was conducted in May 
2003.  The veteran endorsed stiffness and fatigability.  He 
denied having received treatment for his bilateral foot pain, 
but complained of frequent mild to moderate pain.  He 
reported decreased range of motion and indicated that a cane 
was necessary during flare-ups. The examiner noted that the 
veteran did not wear orthotics or braces.  Physical 
examination of the right foot revealed intact skin, with no 
erythema or ecchymosis.  There was slight tenderness to 
palpation over the anterior tibio-fibular ligament as well as 
the posterior talofibular ligament and the calcaneal fibular 
ligament.  There was no gross instability.  There was no pain 
on palpation of the deltoid ligament or Achilles tendon.  
Range of motion studies revealed that dorsiflexion was to 10 
degrees, plantar flexion was to 20 degrees.  Eversion and 
inversion were to 10 degrees each.  Upon standing, the mid 
foot arch appeared flat.  Physical examination of the left 
foot revealed intact skin, with no erythema or ecchymosis.  
There was no tenderness to palpation over the lateral 
ligaments or medial ligaments.  There was no gross 
instability of the ankle.  The veteran's gait was antalgic, 
with the left foot externally rotated.  The left sole of the 
veteran's shoes appeared to be breaking down on the 
posterolateral aspect.  There were no forefoot deformities or 
hammertoes.  There was five degrees of hind foot valgus 
bilaterally.  There was mid foot flattening, right greater 
than left.  Range of motion studies revealed that 
dorsiflexion was to 5 degrees, plantar flexion was to 20 
degrees.  Eversion was to 10 degrees.  X-rays revealed no 
fractures and there were no subluxations of dislocations of 
the hind foot, mid foot, or forefoot.  Alignment was well 
maintained.  There was mild flattening of the mid foot 
bilaterally.  The diagnosis was bilateral foot pain secondary 
to pes planus.

In a July 2003 rating decision, while the veteran's claim was 
before the Court, the RO determined that the veteran's 
bilateral pes planus was 10 percent disabling, effective 
March 19, 2003.

Records obtained from the Social Security Administration do 
not include treatment records pertaining to the veteran's 
feet.  The disability determination dated in February 1995 
indicates that the grant of benefits was based upon substance 
addiction disorders and affective disorders.

Upon VA examination in April 2004, the veteran reported 
cramps and pain in both feet since 1985.  He denied current 
treatment of his feet.  Physical examination of the right 
foot revealed moderate flatfoot with mild hallux valgus.  
There was no marked deformity or inward displacement.  The 
veteran did not complain of pain on manipulation.  There was 
minimal swelling, but no callosity.  There was no pronation 
of the foot, and the examiner noted that there was no need 
for orthopedic shoes.  He concluded that there was no 
likelihood of additional pain and limitation of motion.  
Physical examination of the left foot revealed moderate 
flatfoot with mild hallux valgus.  There was no fungus 
infection or callus formation.  There was no pain on 
manipulation.  Achilles tendons were neutral bilaterally.  X-
rays revealed mild pes planus, but were otherwise 
unremarkable.  The diagnosis was subjective complaint of 
painful feet, with evidence of mild flatfeet and minimal 
hallux valgus.  The examiner reiterated that the X-rays were 
otherwise unremarkable.  He also indicated that there was no 
need for orthopedic shoes or appliances, and that it was not 
likely that there would be additional functional loss due to 
subjective complaints of pain either at rest or during flare-
ups.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath 
v. Derwinski, 
1 Vet. App. 589 (1991), the Board has reviewed all evidence 
of record pertaining to the history of the service-connected 
disability.  However, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994)

The veteran's pes planus is evaluated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276, which 
provides that mild pes planus whose symptoms are relieved by 
built-up shoes or arch supports warrants a noncompensable 
evaluation.  Moderate bilateral pes planus, where the weight-
bearing line is over or medial to the great toe, with inward 
bowing of  the tendo achillis, pain on manipulation and use 
of the feet, will be evaluated as 10 percent disabling.  
Severe, bilateral pes planus, with objective evidence of 
marked deformity, pain on manipulation and use accentuated, 
indication of swelling on use and characteristic callosities 
warrants a 30 percent evaluation.  A 50 percent evaluation is 
assigned for pronounced, bilateral, acquired pes planus with 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, and marked inward displacement and severe spasm 
of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances.

Malunion or nonunion of the tarsal or metatarsal bones is 
assigned a 30 percent evaluation if it is severe.  With 
actual loss of use of the foot, a 40 percent evaluation is 
warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5283.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Having reviewed the evidence of record pertaining to this 
claim, the Board must conclude that with respect to the 
period from October 7, 1994, to March 18, 2003, the assigned 
noncompensable evaluation is appropriate.  In this regard, 
the Board notes that for that period, there is no competent 
medical evidence demonstrating that a higher evaluation is 
warranted.  The only medical evidence pertaining to that 
period that includes comments about the veteran's feet is a 
January 1995 VA examination report.  X-rays taken in 
conjunction with that examination revealed no pes planus and 
no other pathology.  The diagnosis was history of pes planus.  
Moreover, the veteran testified in June 1996 that he had 
received no treatment for his feet.  While the veteran has 
complained of pain in his feet, that complaint is not 
objectively borne out by the evidence pertaining to this 
period.  Therefore, the Board concludes that a compensable 
evaluation for this period is not warranted.  The Board has 
considered application of the benefit-of-the-doubt doctrine 
with respect to this matter, but finds that there is no 
approximate balance of positive and negative evidence such as 
to warrant its application.  The medical evidence 
preponderates against the veteran's claim of entitlement to a 
compensable evaluation for this period.

Regarding the period from March 19, 2003, the Board has also 
concluded that the current 10 percent evaluation is 
appropriate.  The May 2003 VA examination notes stiffness and 
fatigability, as well as slight tenderness to palpation.  X-
rays revealed mild flattening of the mid foot.  There was no 
evidence of marked deformity or characteristic callosities.  
Additionally, on VA examination in April 2004, the veteran 
did not complain of pain on manipulation, and although there 
was minimal swelling, there were no callosities.  Physical 
examination at that time revealed moderate flatfoot.  X-rays 
revealed mild pes planus, but were otherwise unremarkable.  
Moreover, the examiner noted that there was no need for 
orthopedic shoes or appliances.  Accordingly, a higher rating 
is not warranted.  The Board has considered application of 
the benefit-of-the-doubt doctrine with respect to this 
matter, but finds that there is no approximate balance of 
positive and negative evidence such as to warrant its 
application.  The medical evidence preponderates against the 
veteran's claim of entitlement to rating in excess of 10 
percent for the period in question.
 
The Board has also considered whether a higher rating is 
warranted under any other potentially applicable diagnostic 
code for both periods in question, but has determined that 
the disability is most appropriately rated under Diagnostic 
Code 5276 and that a higher rating is not warranted under any 
other diagnostic code.  

Finally, the Board has considered whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2004).  The record reflects that the veteran has 
not required frequent periods of hospitalization for his 
bilateral pes planus. In fact, he has denied receiving 
treatment for this disability on various occasions.  In 
addition, the manifestations of the disability are those 
contemplated by the schedular criteria.  There is no 
indication in the record that the average industrial 
impairment from the veteran's pes planus would be in excess 
of that contemplated by the assigned evaluations.  Therefore, 
referral of these issues for extra-schedular consideration is 
not in order.


ORDER

Entitlement to an increased rating for bilateral pes planus 
is denied.


REMAND

As noted above, the Board remanded the veteran's case in 
September 2003 for additional development pursuant to the 
Court's Memorandum Decision.  

The Court, in a March 2003 Memorandum Decision, noted that, 
in evaluating the veteran's back disability, in addition to 
consideration of the rating criteria for intervertebral disc 
syndrome (Diagnostic Code 5293) and lumbosacral strain 
(Diagnostic Code 5295), consideration must be given to 
limitation of motion of the back (Diagnostic Code 5292), to 
include manifestations of pain on motion, weakness, excess 
fatigability and/or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  
However, the Board notes that in so doing it is important to 
remember that a finding of functional loss due to pain must 
be 'supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  7Also, the 
Memorandum Decision noted that in determining whether the 
disability warrants an extraschedular rating under 
exceptional circumstances, such as frequent hospitalization 
or marked interference with employment, see 38 C.F.R. § 
3.321(b)(1) (2004), consideration must be given to the 
veteran's employment history, to include sick leave taken due 
to disability.

In its remand, the Board directed that an examination of the 
veteran's spine be conducted.  Such examination was carried 
out in April 2004.  The examiner concluded that there was no 
residual neurological deficiency associated with the 
veteran's back disability.

However, a January 2005 VA telephone triage note indicates 
that the veteran endorsed difficulty walking, muscle weakness 
in his legs, and difficulty controlling his bladder.  The 
veteran reported that the exacerbation was different than 
before, with more symptoms.  He indicated that he had lack of 
sensation in his bladder and incontinence.  The note's 
author, a nurse, assessed lumbar radiculopathy.  The veteran 
was referred to the emergency room, where a physician saw 
him.  The physician noted that the veteran had chronic low 
back pain with increased severity.  The veteran reported that 
the pain radiated to his buttock, and that he had urinary 
hesitancy and decreased pressure and distance.  The diagnosis 
was back pain.

The Board observes that in January 2002, the veteran 
underwent lumbar laminectomy with excision of herniated 
intervertebral disc, nucleus pulposus.  Given the veteran's 
argument that his disability is more appropriately evaluated 
pursuant to the criteria for intervertebral disc syndrome, 
and his current complaints of neurological symptomatology, 
the Board concludes that an additional examination to address 
these complaints is necessary.

The Board observes, as it did in its September 2003 remand, 
that during the course of the veteran's appeal, the 
regulation pertaining to rating intervertebral disc syndrome 
was revised, effective September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (August 23, 2002).  Further, effective September 
26, 2003, the rating criteria applicable to the diseases and 
injuries of the spine under 38 C.F.R. § 4.71a, were amended, 
including the criteria for rating intervertebral disc 
syndrome.  See 68 Fed. Reg. 51. 454 (August 27, 2003).  
Further adjudication of the veteran's claim should include 
consideration under the new criteria.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the lumbar spine disorder on 
appeal that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 (b), to 
include notice that the veteran should 
submit any pertinent evidence in his 
possession.  

2.  Upon completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination by a physician 
with the appropriate expertise to 
determine the nature and extent of the 
service-connected low back disability.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back disability.  
The existence of any ankylosis of the 
lumbar spine should also be identified.  
The examiner should indicate whether 
there is muscle spasm on extreme forward 
bending, loss of lateral spine motion in 
a standing position, listing of the whole 
spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of 
forward bending, loss of lateral motion 
with osteo-arthritic changes, or 
narrowing or irregularity of joint 
spaces.  

If intervertebral disc syndrome is 
identified, the examiner should note the 
total duration of any incapacitating 
episodes of that disability.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
All clinical manifestations of 
intervertebral disc syndrome should be 
described.  

In reporting the results of range of 
motion testing in degrees, the examiner 
should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
degrees of limitation of motion.    

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  In 
adjudicating the veteran's back 
disability, the RO should ensure that the 
appropriate diagnostic criteria are 
addressed.  If the benefits sought on 
appeal remain denied, the RO should issue 
a Supplemental Statement of the Case and 
afford the veteran and his representative 
the requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


